Citation Nr: 0913258	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-38 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for meniscectomy of 
the right knee, with posttraumatic degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, secondary to the service-connected disability of 
meniscectomy of the right knee, with posttraumatic 
degenerative changes and if so, whether the reopened claim 
should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip and leg 
condition, to include arthritis of the hip, secondary to the 
service-connected disability of meniscectomy of the right 
knee, with posttraumatic degenerative changes and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
January 1979 and from July 1980 to September 1982.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified at a Video Conference Hearing chaired 
by the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
subjective complaints of pain, with no limitation of flexion 
and minimal limitation of extension.  There is no evidence 
showing subluxation or lateral instability.

2.  In an unappealed May 2005 rating decision, the RO denied 
the Veteran's claim for service connection for a left knee 
condition.  In the May 2006 statement of the case, the RO 
clarified that it was denying the Veteran's claim for service 
connection for a left knee condition, secondary to the 
service-connected disability of meniscectomy of the right 
knee, with posttraumatic degenerative changes.

3.  The evidence associated with the claims file subsequent 
to the May 2005 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim for 
service connection for a left knee disability, secondary to 
the service-connected disability of meniscectomy of the right 
knee, with posttraumatic degenerative changes.

4.  In an unappealed May 2005 rating decision, the RO denied 
the Veteran's claims for service connection for a hip and leg 
problem, to include arthritis of the hip, secondary to the 
service-connected disability of meniscectomy of the right 
knee, with posttraumatic degenerative changes.

5.  The evidence associated with the claims file subsequent 
to the May 2005 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim for 
service connection for a left hip and leg problem, to include 
arthritis of the hip, secondary to the service-connected 
disability of meniscectomy of the right knee, with 
posttraumatic degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261 (2008).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left knee 
condition, secondary to the service-connected disability of 
meniscectomy of the right knee, with posttraumatic 
degenerative changes.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left hip 
and leg problem, to include arthritis of the hip, secondary 
to the service-connected disability of meniscectomy of the 
right knee, with posttraumatic degenerative changes.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 
38 C.F.R. § 4.14 (2008).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  Staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

The Veteran's service-connected right knee disability is 
currently assigned a 10 percent rating under Diagnostic Code 
5261 based on evidence of extension of the leg limited to 10 
degrees.  The Veteran contends that his right knee disability 
warrants a higher rating because his disability restricts his 
routine daily activities and "gainful employment 
activities."  See October 2008 statement of accredited 
representative.

Having examined the evidence in this case, the Board 
concludes that the Veteran's right knee disability does not 
warrant a rating in excess of 10 percent.  

The Board notes that the Veteran's claims folder has been 
rebuilt because the original claims folder cannot be located.  
Available computer records show that the Veteran was 
originally granted service connection and with a 
noncompensable evaluation for a right knee disability.

In July 1996, the Veteran filed a claim for an increased 
rating for his service-connected right knee disability.

The evidence of record shows that the Veteran underwent 
arthroscopic knee surgery for the right knee in 1982, while 
he was on active duty.  Available treatment records also show 
complaints of continued pain and mechanical symptoms in the 
right knee following his knee surgery in 1982.  The evidence 
of record also shows that during a vocational rehabilitation 
evaluation in July 1995, the Veteran complained of occasional 
locking and giving way sensations of the knee.  There was 
full range of motion of the right knee and the Veteran was 
diagnosed with mild to moderate patellofemoral 
chondromalacia.  During a VA examination in October 1997, the 
Veteran complained of pain in both knees.  However, on 
physical examination, he had no limp and was able to toe/heel 
walk and complete a full squat.  There was no effusion or 
deformity of the knees, and flexion of the right knee was to 
125 degrees.  

Based on the evidence of symptomatic removal of the semilunar 
cartilage, in a November 1997 rating decision, the RO granted 
the Veteran an increased rating of 10 percent for his 
service-connected right knee disability, effective July 16, 
1996 under Diagnostic Code 5259.

Evidence of record shows that the Veteran underwent another 
arthroscopic meniscectomy in July 1997, which required him to 
refrain from working until September 1997.  Accordingly, in 
the same November 1997 rating decision, the RO assigned a 
temporary 100 percent rating for post-surgical convalescence 
from July 31, 1997, pursuant to 38 C.F.R. § 4.30.  A 10 
percent disability evaluation was resumed from September 1, 
1997, using Diagnostic Code 5259, for symptomatic removal of 
the semilunar cartilage.

In an April 1998 rating decision, the RO granted the Veteran 
an earlier effective date for his service-connected right 
knee disability.  A 10 percent evaluation was assigned, 
effective January 11, 1996 under Diagnostic Code 5259.


In January 2005, the Veteran filed a claim for an increased 
rating for his service-connected right knee disability, 
contending that his disability was causing him more pain and 
limitation of motion.  

The RO denied the Veteran's claim for an increased rating in 
an unappealed May 2005 rating decision.  However, in the May 
2005 decision, the RO evaluated the Veteran's service-
connected right knee disability as 10 percent disabling under 
Diagnostic Code 5261 based on X-ray evidence of arthritis in 
the right knee and evidence of extension of the right leg 
limited to 10 degrees.

The Veteran filed his most recent claim for an increased 
rating for his service-connected right knee disability in 
October 2006, and in his March 2007 notice of disagreement, 
he argued that he should be given a 30 percent rating for his 
right knee disability.

At a VA examination in May 2006, the examiner noted the 
Veteran's complaints of constant pain, stiffness and 
occasional swelling of the right knee.  The Veteran denied 
heat or redness, but he complained of instability and 
locking, mainly during cold weather.  He reported flare-ups 
of pain three to five times a month, lasting for several 
hours.  Range of motion testing revealed flexion to 90 
degrees and normal extension to 0 degrees.  The examiner 
noted that there were no additional limitations following 
repetitive use.  On physical examination, the right knee was 
stable with crepitus and X-rays showed continuous 
degenerative changes.  There was no evidence of joint laxity 
at the varus valgus anterior posterior stresses.  The Veteran 
was diagnosed with right knee derangement, status post 
surgery.

An October 2006 statement from a chiropractor notes the 
Veteran's complaints of lower back, hip and knee pain 
associated with myospasm throughout his hips and lower back.

Outpatient treatment records from the VA Medical Center in 
Columbia, South Carolina (Columbia VAMC) dated from April 
2005 to April 2007 note the Veteran's complaints of right 
knee pain.  February 2007 X-rays of the right knee revealed 
no acute fracture or dislocations, no significant 
degenerative changes and no joint effusions.  An April 2007 
MRI of the lower extremity revealed an intact anterior 
cruciate ligament and posterior cruciate ligament, an intact 
medical meniscus with a tear of the posterior horn and mild 
osteophytosis.  

During his most recent VA examination in January 2008, the 
Veteran complained of constant, severe, bilateral knee pain 
with popping, locking, instability and swelling.  He reported 
taking pain medication with no response, but noted that he 
was using crutches and a brace with good response.   He also 
reported daily flare-ups of pain that last all day.  Range of 
motion testing revealed 92 degrees of flexion and extension 
limited to 10 degrees.  There were no additional limitations 
upon repetitive use.  On physical examination, palpable 
tenderness was shown, but no instability was noted.  The 
Veteran was diagnosed with right degenerative joint disease 
of the knee and right lateral meniscal derangement of the 
right knee.

The evidence of record does not show that the Veteran's right 
knee disability warrants more than a 10 percent rating under 
Diagnostic Code 5260 or 5261.  As noted above, although there 
is evidence of arthritis and painful motion of the right 
knee, the Veteran demonstrates flexion to at least 90 degrees 
and extension is only limited to10 degrees.  Furthermore, 
there is no additional loss of range of motion on repetitive 
motion.

The Board also notes that the currently assigned 10 percent 
evaluation is the only evaluation available under Diagnostic 
Code 5259.  Thus, a higher rating under this code is not 
ascertainable.  

Also, there are some diagnostic codes for disability of the 
knee and leg that are simply not applicable to the current 
service-connected disability.  As the Veteran does not have 
ankylosis (Diagnostic Code 5256), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263), the related diagnostic codes are not appropriate 
to use in rating this disability.

There is no medical evidence of recurrent subluxation or 
lateral instability.  The reports of May 2006 and January 
2008 VA examinations show that, despite the Veteran's 
complaints of instability, the right knee was stable and 
there was no evidence of instability or joint laxity at the 
varus valgus anterior posterior stresses on examination.  X-
rays of the right knee in January 2008 were unremarkable and 
show that the right knee was stable.  Consequently, the Board 
concludes that a compensable rating is not supported using 
Diagnostic Code 5257.  The evidence of record also does not 
show that the Veteran has dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, which would support an additional ten percent rating 
under Diagnostic Code 5258.

During the May 2006 examination, the Veteran reported that 
his knee pain was aggravated during prolonged walking and 
standing and weather changes, and that he experienced 
instability during warm weather and locking during cold 
weather.  He also reported that he was precluded from 
engaging in recreational activities, such as jogging, due to 
his decreased range of motion.  The Veteran also reported 
flare-ups of pain three to five times a month, lasting for 
several hours.  During his January 2008 examination, the 
Veteran reported that his right knee disability slowed him 
down and affected his concentration and mobility at work and 
that he had missed at least three days of work in the last 
year due to his knee condition.  He also claimed that his 
activities of daily living, such as chores, bathing and 
sleeping were affected.  He reported severe, daily flare-ups 
of pain that lasted all day.  The Veteran also reported using 
crutches and a knee brace with good response in January 2008.  
However, the Board notes that on examination in May 2006 and 
January 2008, flexion was to 90 degrees and extension was 
only limited by 10 degrees, with the examiner noting that 
range of motion was not additionally limited during 
repetitive use.  The Board also notes that the Veteran has 
not reported that activities of daily living such as eating, 
toileting and dressing are affected by his right knee 
disability.  Furthermore, during both examinations, the 
Veteran reported that he was working in occupations that 
required him to stand and walk.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.


Also, the Board has considered whether this case should be 
sent to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Left Knee Disability

In an unappealed May 2005 rating decision, the RO denied the 
Veteran's claim for service connection for a left knee 
condition, secondary to his service-connected right knee 
disability, based on a finding that there was no evidence of 
a relationship between a current chronic left knee condition 
and his service-connected right knee disability, and there 
was no evidence of a chronic disability during military 
service.  The Veteran's claim to reopen was submitted in 
October 2006.

The evidence of record prior to the May 2005 decision 
included outpatient records from the VA Medical Center in 
Memphis, Tennessee (Memphis VAMC) dated from February 1987 to 
October 2003, which did not mention any problems with the 
Veteran's left knee; outpatient treatment records from the 
Columbia VAMC dated from January 2005 to March 2005, which do 
not mention a left knee condition; and the report of a March 
2005 VA examination, which showed range of motion of 40 
degrees of flexion and full extension without pain, no 
instability to varus/valgus or anterior/posterior stressing 
and a negative McMurray's sign.  None of this evidence showed 
that the Veteran had been diagnosed with a left knee 
disability.

The evidence added to the record subsequent to the May 2005 
rating decision includes the report of a May 2006 VA 
examination, which showed subjective pain and crepitus in the 
left knee, normal range of motion and normal left knee X-
rays.  The May 2006 examiner also indicated that he was not 
able to resolve the question of whether the Veteran's left 
knee complaints are related to the right knee without 
resorting to mere speculation.  Also added to the record was 
an October 2006 statement from a chiropractor which notes the 
Veteran's complaints of lower back, hip and knee pain 
associated with myospasm throughout his hips and lower back, 
but does not show a diagnosis of a left knee disability.  The 
record also includes October 2006 treatment records from 
Doctors Care related to the Veteran's ankle; outpatient 
treatment records from the Columbia VAMC dated from January 
2005 to September 2008, showing the Veteran's complaints of 
left knee pain, but normal left knee X-rays; and the report 
of a January 2008 VA examination, showing the examiner's 
findings of no evidence to support a diagnosis of a left knee 
disability.

The Board finds that although new, this evidence of 
subjective complaints of left knee pain with no objective 
evidence of a left knee disability is cumulative and 
redundant of the evidence of record prior to the May 2005 
decision.  Furthermore, the Board finds that the new evidence 
is not material as it does not relate to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
Veteran has a left knee disability related to his service-
connected right knee disability or to his active military 
service.

The evidence received since the May 2005 decision also 
includes the statements from the Veteran in which he repeats 
his contentions that he has a current left knee condition, 
related to his service-connected right knee disability.  See 
December 2001 claim, January 2005 claim, October 2006 claim, 
March 2007 notice of disagreement, November 2007 VA Form 9, 
October 2008 statement of representative, and March 2009 
Video Conference hearing transcript.  This evidence is also 
cumulative and redundant of the evidence of record prior to 
the May 2005 rating decision, and consequently does not help 
to substantiate the Veteran's claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the Veteran's 
claim.

Left Hip and Leg Problem

The Board notes that during his March 2009 hearing, the 
Veteran clarified that he was claiming service connection for 
a bilateral hip disability, secondary to his service-
connected right knee disability.  

An unappealed April 2002 rating decision denied the Veteran's 
claim for service connection for a hip problem based on 
findings that the medical evidence of record did not show a 
diagnosed hip condition during active military service, 
within one year of military service, or as a secondary 
condition of the service-connected right knee disability.  
The Veteran filed a claim to reopen in January 2005.

In an unappealed May 2005 rating decision, the RO denied the 
Veteran's claim for service connection for a hip and leg 
problem, to include arthritis of the hip, secondary to the 
service-connected disability of meniscectomy of the right 
knee, with posttraumatic degenerative changes, based on its 
finding that no new and material evidence had been received 
to reopen the claim.  The Veteran's most recent claim to 
reopen was submitted in October 2006.

The evidence of record prior to the May 2005 decision 
included outpatient records from the Memphis VAMC dated from 
May 1996 to October 2003, which did not mention any hip 
problems; outpatient treatment records from the Columbia VAMC 
dated from January 2005 to March 2005, which do not mention a 
hip condition; and the report of a March 2005 VA examination, 
which noted the Veteran's complaints of right knee pain which 
radiated up the leg to the hip, but showed that no diagnosis 
of a hip disability was made.  

The evidence added to the record subsequent to the May 2005 
rating decision includes the report of a May 2006 VA 
examination which notes the Veteran's complaints of low back 
pain, located right at the waist, allegedly related to his 
claimed in-service basketball injury.  The examination report 
shows that the X-rays of the lumbosacral spine were negative 
and that the examiner indicate that he was not able to 
resolve the question of whether the Veteran's low back 
complaints was related to his service-connected right knee 
disability without resorting to mere speculation.  The 
examination report is negative for a diagnosis of a hip 
disability.  Also of record is an October 2006 statement from 
a chiropractor which notes the Veteran's complaints of lower 
back, hip and knee pain associated with myospasm throughout 
his hips and lower back.  The doctor also noted that 
examination of the Veteran using neurologic, orthopedic and 
chiropractic tests demonstrated a positive Ely's test, 
Yeoman's test, Kemp's test and Millgram's test.  He also 
noted that X-rays were performed and the lumbo-pelvic images 
showed a marked lucentcy of the medullar portion of each 
femur, and that there appeared to be some pathological 
changes with both the left and right acetabulum.  The 
evidence of record also includes outpatient treatment records 
from the Columbia VAMC dated from January 2005 to September 
2008 which are negative for any indication of a hip 
disability related to the Veteran's service-connected right 
knee disability or his active military service.  The evidence 
of record also includes the report of a January 2008 VA 
examination in which the Veteran was diagnosed with minimal 
degenerative joint disease of the hips based on X-ray 
evidence.  

The Board finds that the evidence of problems with the 
Veteran's hip contained in the October 2006 chiropractor's 
report and the evidence of a current diagnosis of a hip 
disability found in the January 2008 examination report is 
not cumulative or redundant of the evidence already of 
record.  In addition, it relates to an unestablished fact 
necessary to substantiate the claim i.e., that the Veteran 
has a hip disability related to his service-connected right 
knee disability or his active military service.  However, as 
the January 2008 VA examiner opined that the diagnosis of 
degenerative joint disease of the hips is less likely as not 
the result of the Veteran's service-connected right knee 
condition, and this is the only medical opinion of record 
addressing the issue; the evidence is not sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Therefore, although new, the evidence is not material 
and therefore, does not help to substantiate the Veteran's 
claim.

The evidence received since the May 2005 decision also 
includes statements from the Veteran in which he repeats his 
contentions that he has a current hip condition, related to 
his service-connected right knee disability.  See December 
2001 claim, January 2005 claim, October 2006 claim, March 
2007 notice of disagreement, November 2007 VA Form 9, October 
2008 statement of representative, and March 2009 Video 
Conference hearing transcript.  This evidence is also 
cumulative and redundant of the evidence of record prior to 
the May 2005 rating decision, and consequently does not help 
to substantiate the Veteran's claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the Veteran's 
claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in October 2006, prior to the 
initial adjudication of the claim to reopen, and in March 
2007, the Veteran was provided with the required notice, to 
include notice required under Kent, supra, regarding new and 
material evidence to reopen a previously denied claim.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The Veteran was provided the specific 
notice required by Vazquez-Flores in a June 2008 letter.

The Board acknowledges that, unfortunately, all of the 
Veteran's service treatment records are not available.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Efforts have been made to locate additional 
service medical records, but no additional records have been 
located and it is clear that additional efforts to obtain 
such records would be futile.   

The Board notes that, besides the unavailable service medical 
records, all pertinent evidence has been obtained in this 
case and the Veteran has been given appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such evidence.

The Board is satisfied that any procedural errors in the 
development and consideration of the claims were not 
prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for meniscectomy of the 
right knee, with posttraumatic degenerative changes is 
denied.

Service connection for a left knee condition, secondary to 
the service-connected disability of meniscectomy of the right 
knee, with posttraumatic degenerative changes is denied.

Service connection for a left hip and leg problem, secondary 
to the service-connected disability of meniscectomy of the 
right knee, with posttraumatic degenerative changes is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


